     Case 3:20-cv-00098-MMD-CLB Document 3 Filed 04/17/20 Page 1 of 3



1
2                               UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4     KEVIN MANNING SHORT,
5                                           Plaintiff,
6            v.                                                3:20-CV-0098-MMD-CLB
7     STEVE SISOLAK, et. al.,                                  ORDER
8                                        Defendant.
9    I.     DISCUSSION
10          On February 12, 2020, Plaintiff, an inmate in the custody of the Stewart
11   Conservation Camp,1 submitted a civil rights complaint under 42 U.S.C. § 1983 and filed
12   an application to proceed in forma pauperis. (ECF No. 1; 1-1). Plaintiff’s application to
13   proceed in forma pauperis is incomplete.
14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
15   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
16   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
17   inmate must submit all three the following documents to the Court:
18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
19          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
20          page 3),
21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
22          official (i.e. page 4 of this Court’s approved form), and
23          (3) a copy of the inmate’s prison or jail trust fund account statement for the
24   previous six-month period.
25          Plaintiff has not submitted a signed copy of the financial certificate nor has he
26   provided a copy of his inmate prison trust account statement for the previous six-month
27
28
            1   Plaintiff was formerly incarcerated at Northern Nevada Correctional Center.
     Case 3:20-cv-00098-MMD-CLB Document 3 Filed 04/17/20 Page 2 of 3



1    period. Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
2    (ECF No. 1). without prejudice because the application is incomplete. The Court will grant
3    Plaintiff a one-time extension to file a fully complete application to proceed in forma
4    pauperis on this Court’s approved form and containing all three of the required
5    documents. Plaintiff will file a fully complete application to proceed in forma pauperis on
6    or before Monday, June 15, 2020. Absent unusual circumstances, the Court will not grant
7    any further extensions of time. If Plaintiff is unable to file a fully complete application to
8    proceed in forma pauperis with all three required documents on or before Monday, June
9    15, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case
10   with the Court when Plaintiff is able to acquire all three of the documents needed to file a
11   fully complete application to proceed in forma pauperis. To clarify, a dismissal without
12   prejudice means Plaintiff does not give up the right to refile the case with the Court, under
13   a new case number, when Plaintiff has all three documents needed to submit with the
14   application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an
15   application to proceed in forma pauperis and instead pay the full filing fee of $400 on or
16   before Monday, June 15, 2020 to proceed with this case. The Court will retain Plaintiff’s
17   civil rights complaint (ECF No. 1-1), but the Court will not file the complaint unless and
18   until Plaintiff timely files a fully complete application to proceed in forma pauperis with all
19   three documents or pays the full $400 filing fee.
20   I.     CONCLUSION
21          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
22   in forma pauperis (ECF No. 1.) is denied without prejudice to file a new fully complete
23   application to proceed in forma pauperis with all three documents.
24          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
25   approved form application to proceed in forma pauperis by an inmate, as well as the
26   document entitled information and instructions for filing an in forma pauperis application.
27          IT IS FURTHER ORDERED that on or before Monday, June 15, 2020, Plaintiff will
28   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and



                                                  -2-
     Case 3:20-cv-00098-MMD-CLB Document 3 Filed 04/17/20 Page 3 of 3



1    the $50 administrative fee) or file with the Court:
2           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
3           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
4           signatures on page 3),
5           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
6           official (i.e. page 4 of this Court’s approved form), and
7           (3) a copy of the inmate’s prison or jail trust fund account statement for the
8    previous six-month period.
9           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
10   application to proceed in forma pauperis with all three documents or pay the full $400
11   filing fee for a civil action on or before Monday, June 15, 2020, the Court will dismiss this
12   action without prejudice for Plaintiff to refile the case with the Court, under a new case
13   number, when Plaintiff has all three documents needed to file a complete application to
14   proceed in forma pauperis.
15          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
16   (ECF No.1-1) but will not file it at this time.
17          DATED: April 17, 2020.
18
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                   -3-
